

95 HR 8116 IH: Insular Area Liquidity Act
U.S. House of Representatives
2020-08-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8116IN THE HOUSE OF REPRESENTATIVESAugust 28, 2020Mr. Sablan (for himself, Mr. San Nicolas, Ms. Plaskett, and Mrs. Radewagen) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Act entitled An Act to authorize certain appropriations for the territories of the United States, to amend certain Acts relating thereto, and for other purposes to provide partial advanced payment for grants awarded to Insular Areas, and for other purposes.1.Short TitleThis Act may be cited as the Insular Area Liquidity Act.2.Capital advance for grants awarded to insular areasSection 501 of the Act entitled An Act to authorize certain appropriations for the territories of the United States, to amend certain Acts relating thereto, and for other purposes (48 U.S.C. 1469a; Public Law 95–134) is amended by adding at the end the following:(e)Each department or agency making a grant to an Insular Area shall provide to the Insular Area—(1)not less than 50 percent of the grant funds through advanced payments, as defined in section 200.3 of title 2, Code of Federal Regulations; and(2)additional monitoring and technical assistance to manage the grant funds..3.Effective DateThe amendment made by this Act shall take effect on October 1 of the first fiscal year that begins after the date of the enactment of this Act.